Case 8:18-cv-01396-VMC-SPF Document 30 Filed 12/07/18 Page 1 of 2 PageID 118




                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

BRIAN PATNODE,                                       CASE NO.: 8:18-cv-01396-VMC-MAP

        Plaintiff,

vs.

JPMORGAN CHASE BANK, N.A.,

        Defendant.
                                              /

                 JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff hereby

dismisses the above-entitled action and all claims asserted in the action against Defendant CHASE

BANK USA, N.A., erroneously sued as JPMORGAN CHASE BANK, N.A., with prejudice. The

parties agree to bear their own fees and costs.

  Respectfully Submitted,                          Respectfully Submitted,

  /s/ Christopher W. Boss                          /s/Alisa M. Taormina
  Christopher W. Boss, Esq.                        Brian C. Frontino, Esq.
  Florida Bar No.: 13183                           Florida Bar No. 95200
  BOSS LAW                                         Alisa M. Taormina, Esq.
  Email: cpservice@bosslegal.com                   Florida Bar No. 70848
  9887 Fourth Street North, Suite 202              STROOCK & STROOCK & LAVAN LLP
  St. Petersburg, Florida 33702                    200 South Biscayne Boulevard, Suite 3100
  Telephone: (727) 471-0039                        Miami, Florida 33131-5323
  Facsimile: (888) 449-8792                        Telephone: (305) 358-9900
  Attorney for Plaintiff                           Facsimile: (305) 789-9302
                                                   Attorneys for defendant Chase Bank USA,
                                                   N.A.




MIA 31389311
Case 8:18-cv-01396-VMC-SPF Document 30 Filed 12/07/18 Page 2 of 2 PageID 119




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 7th day of December, 2018, I electronically filed the
foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties either via transmission
of Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those
counsel or parties who are not authorized to receive electronically Notices of Electronic Filing,
including:

Brian C. Frontino, Esq.
Florida Bar No. 95200
Alisa M. Taormina, Esq.
Florida Bar No. 70848
STROOCK & STROOCK & LAVAN LLP
200 South Biscayne Boulevard, Suite 3100
Miami, Florida 33131-5323
Attorneys for defendant Chase Bank USA, N.A.

                                                     /s/ Christopher W. Boss
                                                     Christopher W. Boss (FBN 13183)




MIA 31389311
